Citation Nr: 9931583	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, currently evaluated as 10 
percent disabling.

2.  What evaluation is warranted for the period from July 24, 
1997, for post-traumatic arthritis of the left fifth 
metacarpal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound of the left 
hand are not shown to cause ankylosis of the fingers.

2.  Since July 24, 1997, post-traumatic arthritis of the left 
fifth metacarpal joint is not productive of ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of a left hand gunshot wound is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (1999).

2.  The schedular criteria for a compensable evaluation from 
July 24, 1997 for post-traumatic arthritis of the left fifth 
metacarpal joint have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5227 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for residuals 
of a gunshot wound of the left hand, currently evaluated as 
10 percent disabling, and a compensable rating for post-
traumatic arthritis of the left fifth metacarpal joint.  
After reviewing the record, the Board finds that his claims 
are plausible; therefore, they are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Thus, the Board is 
satisfied that all relevant facts have now been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  With 
respect to the increased rating claim for residuals of a 
gunshot wound of the left hand, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With respect to the rating claim for post-traumatic arthritis 
of the left fifth metacarpal joint, however, when a veteran 
is appealing the original disability evaluation assigned 
following an award of service connection, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1999).  In addition to 
applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
The service-connected disability is rated on the basis of the 
dominant disability shown to be present, but the evaluation 
of manifestations of the same service-connected disability 
under different diagnoses is precluded.  Id.

Factual background

In May 1968, the veteran sustained a gunshot wound to the 
left hand while cleaning a weapon.  There was no 
neurovascular injury.  The wound was debrided and the 
examiner found good wound healing.  After a short period of 
convalescence the appellant was returned to duty.

The veteran was seen for a VA examination in September 1968.  
It revealed a 1 1/2 inch by 1/8 inch healed, smooth, 
asymmetrical scar at the lateral dorsal crease area.  The 
hand showed full finger and hand function.  X-ray examination 
of the hand disclosed normal findings. 

VA outpatient records from the summer of 1997 cumulatively 
reveal that the appellant complained of left hand cramps.

In September 1997, VA examined the veteran's left hand.  The 
veteran reported crampy pain in the palmar area, as well as 
in the fingers.  He occasionally felt a "pins and needles" 
sensation in the dorsum of the left hand.  He is right 
handed.  Physical examination of the left hand showed a one 
inch scar in the mid-palmar area.  There was no tenderness 
and his grip was good.  Opposition and range of motion was 
full and normal.  The second and fourth digits were within 
normal limits.  The flexion of the metacarpophalangeal joint 
of the fifth finger was to about 10 degrees, and extension 
was to zero degrees.  The proximal interphalangeal joint's 
(PIP) flexion was to about 40 degrees and extension was to 
about zero degrees.  He brought the second, third, and fourth 
finger to the mid-palmer crease, but he had difficulty 
bringing the little finger to the mid-palmar crease, about 1/4 
inch length was left.  On passive movement, however, he was 
able to bring the fifth finger to the mid-palmar crease.  The 
sensory and motor examinations were normal.  An x-ray study 
of the left hand did not show any evidence of acute fracture 
or dislocation, but post-traumatic changes of the base of the 
fifth metacarpal joint were present.  The examiner diagnosed 
status post gunshot wound to the left palm with residuals, 
and post-traumatic arthritis of the fifth metacarpal bone 
with decreased range of motion of the fifth digit.

Residual gunshot wound of the left hand

The veteran contends that his service-connected residuals of 
a through and through gunshot wound of the left hand warrant 
a rating in excess of 10 percent disabling.  In support of 
his claim, the veteran maintains that he experiences pain and 
cramping in his left hand resulting in functional impairment.  

A 10 percent evaluation for the veteran's gunshot wound of 
the left hand has been in effect since June 18, 1968 pursuant 
to Diagnostic Codes 5309.  Under Diagnostic Code 5309, 
injuries involving the intrinsic muscles of the hand are to 
be rated on limitation of motion, with a minimum 10 percent 
rating.  The note associated with Diagnostic Code 5309 
explains that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  38 
C.F.R. § 4.73, Diagnostic Code 5309. 

The Schedule for Rating Disabilities provides a system for 
rating the severity of ankylosis and limitation of motion of 
single digits and combinations of digits.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5227 (1999).  In order to warrant a 
rating in excess of 10 percent pursuant to Diagnostic Codes 
5216 to 5227, there must be medical evidence of either 
unfavorable ankylosis of the thumb or favorable ankylosis of 
at least two fingers of the same hand.  

In the present case, there is no medical evidence, nor does 
the veteran contend, that any of the fingers on his left hand 
are ankylosed.  Specifically, the VA examiner observed in the 
course of testing the veteran's left hand that there was no 
tenderness and his grip was good.  Furthermore, except for 
the fifth digit which had decreased range of motion, the 
opposition and range of motion of the left hand were full and 
normal.  

While the Board has considered the veteran's descriptions of 
cramping and pain, nevertheless, the evidence of record does 
not warrant a rating in excess of 10 percent.  Thus, given 
that a minimum 10 percent rating is required for injuries 
involving the intrinsic muscles of the hand and that it has 
been in effect for over 20 years, the Board finds that the 
current rating is appropriate in this case under Diagnostic 
Code 5309.  38 C.F.R. §§ 3.952, 4.40, 4.45, 4.59 (1999); 
DeLuca. 

In reaching this decision the Board considered whether 
separate evaluations are warranted for tender or painful 
scars.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a veteran was entitled to a separate rating 
for scars if none of the symptomatology was duplicative of or 
overlapping with the symptomatology of another condition.  
The disability in Esteban, however, differed from the 
disorder present in this case as that wound involved a facial 
injury, and VA has always treated exposed facial scars 
differently than scars involving the hands.  Moreover it must 
be recognized that the criteria for slight or insignificant 
disability of muscles itself specifically contemplates a 
minimal scar, and the criteria for moderate muscle disability 
contemplates relatively small entrance and exit scars as the 
result of a gunshot wound.  38 C.F.R. § 4.56 (1999).  
Therefore, to provide a separate rating for a condition 
already contemplated by a specific diagnostic code under 
which the veteran is rated, 38 C.F.R. § 4.73, Diagnostic Code 
5309, would constitute rating the "same disability" or the 
"same manifestation" in violation of the rule against 
pyramiding.  38 C.F.R. § 4.14.

Post-traumatic arthritis of the fifth metacarpal joint

A noncompensable evaluation for veteran's post-traumatic 
arthritis of the fifth metacarpal joint of the left hand is 
in effect pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).  According to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under Diagnostic Code 5227, extremely unfavorable ankylosis 
of the fifth metacarpal joint of the left hand warrants a 10 
percent rating.  

As noted previously, however, while physical examination in 
September 1997 revealed post-traumatic arthritis of the left 
fifth metacarpal bone and decreased range of motion of the 
fifth digit, there was no evidence of ankylosis.  Hence, 
without competent evidence of extremely unfavorable ankylosis 
of the left fifth finger, a compensable rating is not 
warranted under Diagnostic Code 5227.

The Board acknowledges the veteran's contentions with respect 
to the difficulties he experiences with pain associated with 
his left hand and fifth finger.  The fifth finger, however, 
is not a major joint, and the September 1997 VA examination 
clearly showed that the hand showed no objectively 
demonstrable functional impairment or objective evidence of 
disability due to pain which would warrant a compensable 
rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca; 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The benefits sought on appeal are denied.
 
In reaching these decisions, the Board considered the 
complete history of the disabilities in question as well as 
any current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Finally, the Board also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the left hand is denied.  Entitlement to a 
compensable rating from July 19, 1994 for post-traumatic 
arthritis of the left fifth metacarpal joint is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

